Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Retail Opportunity Investments Corp. (Name of Issuer) Common Stock, $ 0.0001 par value (Title of Class of Securities) 76131N 101 (CUSIP Number) NRDC Capital Management, LLC 3 Manhattanville Road Purchase, NY 10577 Attn: Francis Casale (914) 272-8067 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 20, 2009 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d -1(e), 240.13d -1(f) or 240.13d -1(g), check the following box. o CUSIP No. 76131N 101 1. NAME OF REPORTING PERSONS NRDC Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSON (ENTITIES ONLY) 26-0500520 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 8,000,000(1)(2) 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 8,000,000(1)(2) 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000(1)(2) 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.2% 14. TYPE OF REPORTING PERSON OO (1) Covers 8,000,000 shares of Common Stock issuable upon exercise of warrants. (2) See item 5 of this Statement on Schedule 13D below for disclosure regarding warrants. - 2 - CUSIP No. 76131N 101 1. NAME OF REPORTING PERSONS Richard A. Baker 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 8,000,000(1)(2)(3) 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000(1)(2)(3) 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.2% 14. TYPE OF REPORTING PERSON IN (1) Covers 8,000,000 shares of Common Stock issuable upon exercise of warrants. (2) See item 5 of this Statement on Schedule 13D below for disclosure regarding warrants. (3) These shares may be deemed to be beneficially owned by Mr. Baker solely in his capacity as a member and manager of NRDC Capital Management, LLC. - 3 - CUSIP No. 76131N 101 1. NAME OF REPORTING PERSONS Robert C. Baker 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 8,000,000(1)(2)(3) 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000(1)(2)(3) 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.2% 14. TYPE OF REPORTING PERSON IN (1) Covers 8,000,000 shares of Common Stock issuable upon exercise of warrants. (2) See item 5 of this Statement on Schedule 13D below for disclosure regarding warrants. (3) These shares may be deemed to be beneficially owned by Mr. Baker solely in his capacity as a member and manager of NRDC Capital Management, LLC. - 4 - CUSIP No. 76131N 101 1. NAME OF REPORTING PERSONS William L. Mack 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 8,000,000(1)(2)(3) 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000(1)(2)(3) 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.2% 14. TYPE OF REPORTING PERSON IN (1) Covers 8,000,000 shares of Common Stock issuable upon exercise of warrants. (2) See item 5 of this Statement on Schedule 13D below for disclosure regarding warrants. (3) These shares may be deemed to be beneficially owned by Mr. Mack solely in his capacity as a member and manager of NRDC Capital Management, LLC. - 5 - CUSIP No. 76131N 101 1. NAME OF REPORTING PERSONS Lee S. Neibart 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 8,000,000(1)(2)(3) 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000(1)(2)(3) 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.2% 14. TYPE OF REPORTING PERSON IN Covers 8,000,000 shares of Common Stock issuable upon exercise of warrants. See item 5 of this Statement on Schedule 13D below for disclosure regarding warrants. These shares may be deemed to be beneficially owned by Mr. Neibart solely in his capacity as a member and manager of NRDC Capital Management, LLC. - 6 - Item 1. Securities and Issuer The class of equity securities to which this Schedule 13D relates is the common stock, $0.0001 par value per share (the Common Stock) of Retail Opportunity Investments Corp., a corporation organized under the laws of the State of Delaware (the Company), and warrants to purchase shares of Common Stock (Warrants). The principal executive offices of the Company are located at 3 Manhattanville Road, Purchase, New York 10577. Item 2. Identity and Background (a-c) This statement on Schedule 13D is being filed jointly by the following persons pursuant to Rule 13d-1(k) promulgated by the Securities and Exchange Commission (the Commission) pursuant to Section 13 of the Securities Exchange Act of 1934, as amended (the Exchange Act) (each, a Reporting Person and together, the Reporting Persons): (i) NRDC Capital Management, LLC is a limited liability company organized under the laws of State of Delaware (NRDC Capital). The principal business address of NRDC Capital is 3 Manhattanville Road, Purchase, New York 10577. NRDC Capital Management has no business activities other than being the sponsor in the formation of the Company. Information regarding NRDC Capital's members and managers is listed below in items (ii) through (v). NRDC Capital has no other executive officers. (ii) Richard A. Baker is a manager and member of NRDC Capital. Mr. Baker is a U.S. citizen and his principal business address is c/o NRDC Capital Management, LLC, 3 Manhattanville Road, Purchase, New York 10577. Mr. Baker is the Chairman of Lord & Taylor Holdings, LLC. Mr. Baker is also the Executive Chairman and a director of the Company. The Companys principal business address is 3 Manhattanville Road, Purchase, New York 10577. (iii) Robert C. Baker is a manager and member of NRDC Capital. Mr. Baker is a U.S. citizen and his principal business address is c/o NRDC Capital Management, LLC, 3 Manhattanville Road, Purchase, New York 10577. Mr. Baker is the Chairman and Chief Executive Officer of National Realty & Development Corporation. National Realty & Development Corporations principal business address is 3 Manhattanville Road, Purchase, New York 10577. Mr. Baker is also a director of the Company. (iv) William L. Mack is a manager and member of NRDC Capital. Mr. Mack is a U.S. citizen and his principal business address is c/o
